Case: 20-60888     Document: 00516304913         Page: 1     Date Filed: 05/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 3, 2022
                                  No. 20-60888                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Tiburcio Roman Yanez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A201 069 221


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Tiburcio Roman-Yanez, a native and citizen of Mexico, petitions us
   for review of the Board of Immigration Appeal’s dismissal of his cancellation
   of removal claim.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60888      Document: 00516304913          Page: 2    Date Filed: 05/03/2022




                                    No. 20-60888


          We have jurisdiction to review this argument. Trejo v. Garland, 3
   F.4th 760, 766-74 (5th Cir. 2021). We review questions of law de novo.
   Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
          Roman-Yanez does not show that the BIA erred in applying its
   precedent or the appropriate legal standard. He argues that his case is
   comparable to Matter of Recinas, 23 I. & N. Dec. 467, 472 (BIA 2002), where
   the BIA found cancellation proper, but the facts in Recinas are distinguishable
   from the facts in this case. Accordingly, as the BIA’s determination is based
   on the facts presented and is consistent with its own caselaw, there is no basis
   to compel a finding that the BIA erred in finding that the hardship to Roman-
   Yanez’s family did not warrant cancellation of removal. See Trejo, 3 F.4th at
   775-76.
          DENIED.




                                          2